Citation Nr: 0609981	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a previously denied claim for 
service connection for PTSD.

The Board herein grants reopening of the claim for service 
connection for PTSD, thereby raising the need for 
consideration of the reopened claim on its merits.  
The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in rating 
decisions issued in September 1998 and March 1999.

2.  The veteran did not file a notice of disagreement with 
either the September 1998 or the March 1999 rating decision.

3.  Information about stressors during service that has been 
received since March 1999 is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1998 and March 1999 rating decisions 
denying service connection for PTSD are final decisions.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been added to the record 
since the March 1999 rating decision denying service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In light of 
the Board's decision to reopen the claim for service 
connection for PTSD, it is not necessary to analyze whether 
VA has fully complied with the provisions of the VCAA with 
respect to the request to reopen the previously denied claim.

Request to Reopen Claim

In rating decisions issued in September 1998 and March 1999, 
the RO denied the veteran's claim for service connection for 
PTSD.  A rating decision becomes final when a claimant does 
not file a notice of disagreement (NOD) within one year after 
a decision is issued.  38 U.S.C.A. § 7105.  The veteran did 
not file an NOD with either of the 1998 and 1999 rating 
decisions.  Therefore, those decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen a claim for 
service connection for PTSD in January 2001.  Therefore, the 
version of the regulation in effect prior to the August 2001 
revision applies in this case.

Under the earlier version of 38 C.F.R. § 3.156, new and 
evidence means evidence, not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with previously assembled evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
PTSD claim was the March 1999 rating decision.  The Board 
will consider whether new and material evidence has been 
submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  PTSD is a psychiatric disorder related to 
traumatic experiences.  Service connection may be established 
for PTSD even when the disorder arises after separation from 
service.  In order for a claim for service connection for 
PTSD to be successful, there must be: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).

Prior to the March 1999 rating decision, the claims file 
contained the report of a July 1998 VA psychiatric 
examination.  The examination report noted some traumatic 
experiences during service reported by the veteran.  Since 
the March 1999 rating decision, the veteran has reported 
additional traumatic experiences during service.  He has also 
submitted statements from persons who know him corroborating 
some elements of the traumatic events he reports.  The new 
information about the veteran's stressors is so significant 
to his PTSD claim that it must be considered in order to 
fairly decide the merits of that claim.  Thus, that evidence 
is new and material to the claim, and the claim must be 
reopened.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.


REMAND

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1) (2005).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.   
38 C.F.R. § 3.304(f)(3) (2005).

The veteran has reported several traumatic experiences during 
service.  He has stated that he witnessed the accidental 
shooting and death of a fellow serviceman during a training 
exercise in basic training at Fort Bliss, Texas.  He has 
related that he was beaten and raped by several fellow 
servicemen in a barracks at Aberdeen, Maryland.  He has 
indicated that he served several months in Vietnam in 1968, 
and engaged in combat during those months.  The experiences 
in Vietnam that he has reported include seeing people who had 
been tortured, mutilated and killed, shooting and being shot 
at in combat, and being stabbed in the back in combat.

The reported accidental death of a soldier during training is 
not an incident involving combat with an enemy.  The 
occurrence of that incident would require corroboration by 
service records.  The Board will remand the case for a search 
of military records of that incident.

The veteran has provided a recent statement from his parents 
to assist in corroborating the assault he reports having 
sustained in the barracks at Aberdeen.  On remand, the 
veteran has the right to submit additional evidence 
corroborating the occurrence of that incident.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Evidence 
from the time of the assault or soon after would carry 
greater probative weight.

The veteran's service personnel records do not show that he 
served in Vietnam.  The veteran has submitted a statement 
from a man who reported having served with the veteran in 
Vietnam.  The service personnel records for that man, 
however, also do not show service in Vietnam.  As the claims 
file does not contain evidence that the veteran engaged in 
combat with an enemy, the occurrence of the Vietnam combat 
stressors he reports cannot be established by the veteran's 
testimony alone, but must be corroborated by service records.  
The veteran has the right to submit additional evidence 
regarding the service and traumatic experiences in Vietnam 
that he reports.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO has issued the veteran VCAA notice that 
informed him of the type of information and evidence that was 
needed to substantiate his claim for service connection for 
PTSD, including PTSD as a result of a personal assault.  That 
notice, however, did not inform the veteran of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  On remand, the 
RO must notify the veteran of the type of evidence necessary 
to establish a disability rating or effective date for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify that a disability 
rating and an effective date for the award 
of benefits will be assigned if service 
connection for PTSD is awarded.  The RO 
must inform the veteran of the type of 
evidence necessary to establish a 
disability rating for PTSD and an 
effective date for service connection of 
PTSD.

2.  The RO should request from the United 
States Army and Joint Services Records 
Research Center (JSRRC) a search of 
military records to corroborate a stressor 
reported by the veteran.  The veteran was 
in basic combat training at Fort Bliss, 
Texas, from January 9, 1968 through March 
7, 1968.  He reports that while he was 
there a serviceman was accidentally hit 
and killed by a live bullet during a 
training exercise.  Please ask JSRRC to 
report whether military records 
corroborate that a serviceman was 
accidentally hit and killed by a live 
bullet during a training exercise at Fort 
Bliss, Texas, between January 9, 1968 
through March 7, 1968.

3.  Thereafter, the RO should review the 
case.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


